NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 20-2921
                                   _____________

                          LIFE CELEBRATION, INC.,
                                                             Appellant

                                          v.

                                XEROX CORPORATION

                                  ______________

                     Appeal from the United States District Court
                      For the Eastern District of Pennsylvania
                        (District Court No. 2:18-CV-02941)
                       District Judge: Hon. Gene E.K. Pratter


                                 Argued May 20, 2021

                  Before: McKee, Restrepo, Fuentes, Circuit Judges.

                            (Opinion filed: June 11, 2021)



Joseph R. Podraza, Jr.       [ARGUED]
William H. Trask
Lamb McErlane
One South Broad Street, Suite 1500
Philadelphia, PA 19107
       Counsel for Appellant

Benjamin D. Hartwell
Ward Greenberg Heller & Reidy
1835 Market Street, Suite 650
Philadelphia, PA 19103
Tony R. Sears       [ARGUED]
Ward Greenberg Heller & Reidy
1800 Bausch & Lomb Place
Legacy Tower
Rochester, NY 14604
      Counsel for Appellee

                               _______________________

                                      OPINION*
                               _______________________


McKee, Circuit Judge.

       Life Celebration appeals the dismissal of its claim that Xerox breached its duty as

a landlord by failing to inspect and maintain the HVAC system and other environmental

controls in the space Life Celebration subleased from Xerox. The district court held that

Life Celebration did not present evidence that Xerox owed the prerequisite duty and

granted summary judgment. We agree and will affirm.

       In a thorough and well-reasoned Memorandum Opinion, the district court

explained why it granted summary judgment.1 The court carefully considered and

rejected Life Celebration’s argument that Xerox owed the asserted duty. Life Celebration

failed to provide evidence from the Managed Service Agreement between it and Xerox or

present arguments based on relevant principles of property law that this duty indeed

existed. We can add little to elaborate on the district court’s analysis and discussion.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Life Celebration, Inc. v. Xerox Corp., No. 18-2941, 2020 WL 5096945 (E.D Pa Aug.
28, 2020).
                                              2
Accordingly, we will affirm the district court substantially for the reasons set forth in its

August 28, 2020 Memorandum and Order.




                                              3